FILED
                                                                                            2/12/2021
                            UNITED STATES DISTRICT COURT                           Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                           Court for the District of Columbia

FERNANDO FONTANEZ,                                    )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )       Civil Action No. 21-0203 (UNA)
                                                      )
FEDERAL BUREAU OF INVESTIGATION,                      )
                                                      )
                       Defendant.                     )

                                    MEMORANDUM OPINION

       This matter is before the Court on its initial review of Plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. Under the statute governing in forma

pauperis proceedings, the Court is required to dismiss a case “at any time” it determines that the

action is frivolous, malicious, or fails to state a claim upon which relief may be granted. 28

U.S.C. § 1915(e)(2).

       The complaint begins with what appears to be a claim under the Federal Tort Claims Act,

yet the remainder—and the hundreds of pages of attachments—touch on so many topics and

demand so many forms of relief that the Court cannot discern what claim or claims Plaintiff

intends to bring. Further, based on the Court’s review of Plaintiff’s submission, many of the

factual allegations contained in the complaint are incoherent, irrational or wholly incredible,

rendering the complaint subject to dismissal as frivolous. See Denton v. Hernandez, 504 U.S.

25, 33 (1992) (“[A] finding of factual frivolousness is appropriate when the facts alleged rise to

the level of the irrational or the wholly incredible[.]”); Neitzke v. Williams, 490 U.S. 319, 325

(1989) (“[A] complaint, containing as it does both factual allegations and legal conclusions, is

frivolous where it lacks an arguable basis either in law or in fact.”); Crisafi v. Holland, 655 F.2d
1305, 1307–08 (D.C. Cir. 1981) (“A court may dismiss as frivolous complaints . . . postulating

events and circumstances of a wholly fanciful kind.”).

       The Court will grant Plaintiff’s application to proceed in forma pauperis and will dismiss

the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) as frivolous. A separate order will issue.



                                                    /s/
                                                    RANDOLPH D. MOSS
                                                    United States District Judge
DATE: February 12, 2021